Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/2019, 9/16/2019, 3/20/2020, 6/9/2020, 8/17/2020, 12/21/2020, and 1/28/2021 were filed before the mailing date of the Non-final rejection on 2/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an adhesion promoter to an inner side wall of each passages and a conductive material on the adhesion promoter in claim 4 and claim 99 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Specification
4. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “METHOD OF FABRICATING A GLASS SUBSTRATE WITH A PLURALITY OF VIA HOLES ”.

Claim Rejections - 35 USC § 112
5. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. 	Claims 2-128 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
7. 	Claim 2 recites the limitation " the conductive material " in line 7.  There is insufficient antecedent basis for this limitation in the claim.
8.	In claim 3, the phrase “ is spaced all external surfaces of the substrate ” is vague and indefinite since it is not clear from the claim what applicant is trying to make claim to and the language is confusing.
9. 	In claim 10, the phrase “ the passages are formed simultaneously ” is vague and indefinite since it is not clear from the claim how the passages can be formed simultaneously when the passages in Figs. 11B and 11D-11G requires the first passage to be created before the second passage.  Also, claim 2 requires the first passage to be created in order for the second passage to be created extending continuously from the first passage.
10.	Claim 11 recites the limitation " the at least one electrically conductive material " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
11. 	Claim 12 recites the limitation " the at least one electrically conductive material " in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
12. 	Claims 25-27 recites the limitation " the at least one electrically conductive material " in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
13. 	Claims 29 and 30 recites the limitation " the material " in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim based on claim 26-28.

15. 	Claim 36 recites the limitation " the paste " in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim based on claim 33 to 35.
16. 	Claim 39 recites the limitation " the paste " in line 2.  There is insufficient antecedent basis for this limitation in the claim based on claim 33 to 35, 37, and 38.
17. 	Claim 42 recites the limitation " the paste " in line 1.  There is insufficient antecedent basis for this limitation in the claim based on claim 26 and 27.
18. 	Claim 70 recites the limitation of the second occurrence of " a substrate " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
19. 	Claim 72 recites the limitation " the second electrically conductive material " in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
20. 	Claim 77 recites the limitation " the first electrically conductive particles " in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim based on claims 2-19 and 25-57.
21. 	Claim 79 recites the limitation " the first second material " in line 1.  There is insufficient antecedent basis for this limitation in the claim based.
22. 	In claim 81, the phrase “ the D50 particle size ” is vague and indefinite since it is not clear from the claim if applicant is referring to the first D50 particle size or the second D50 particle size.
23.	In claims 82 and 83, the phrase “ the particles ” is vague and indefinite since it is not clear if applicant is referring to the first particle or the second particle.

25. 	Claims 84 and 86 recite the limitation " the second lead-free electrically conductive material " in line .  There is insufficient antecedent basis for this limitation in the claim based on claim 77.
26. 	In claim 89, the phrase “ the coefficient of thermal expansion ” is vague and indefinite since it is not clear from the claim if applicant is referring to the first or the second coefficient of thermal expansion.
27. 	Claims 92-94 recites the limitation " the paste " in line 1 .  There is insufficient antecedent basis for this limitation in the claim based on claims 62-66 and 70.
28. 	Claims 96-98, 100 and 101 recites the limitation " the at least one lead-free electrically conductive material " in line 2.  There is insufficient antecedent basis for this limitation in the claim based on claims 62-66 and 70.
29. 	Claim 102 recite the limitation " the creating step " in line 1.  There is insufficient antecedent basis for this limitation in the claim based on claims 1-101.
30. 	Claim 104 recite the limitation " the channel " in line 1.  There is insufficient antecedent basis for this limitation in the claim based on claims 1-103.
31. 	Claim 111 recite the limitation " the channel " in line 2.  There is insufficient antecedent basis for this limitation in the claim based on claims 1-110.
32. 	Claims 112 and 113 recite the limitation " the at least one channel " in line 3.  There is insufficient antecedent basis for this limitation in the claim based on claims 1-12.

34. 	Claims 114 recites the limitation " the at least one channel " in line 3.  There is insufficient antecedent basis for this limitation in the claim based on claims 1-112.
35. 	Claim 115 recite the limitation " the at least one hole" in line 1.  There is insufficient antecedent basis for this limitation in the claim based on claims 1-114.
36. 	Claims 120 recite the limitation " the at least one lead-free electrically conductive material " in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim based on claims 70-119.
37. 	Claim 121 recites the limitation " the at least one passage " in line 1.  There is insufficient antecedent basis for this limitation in the claim based on claims 1-119.
38. 	Claim 123 recites the limitation " the at least one lead-free electrically conductive material " in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim based on claims 1-122.

Claim Rejections - 35 USC § 102
39. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 70, and 71 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Mobley et al. (US 9,374,892).
 	With respect to Claim 1, Mobley teaches the steps of irradiating (i.e. using a laser) a first region of a substrate 100 from substantially one of an external first surface 111 and an opposite external second surface 112 of a substrate 100 toward the other of the first and second surfaces to an end of the first region.  The first and second surfaces 111, 112 are spaced from each other along a transverse direction.  Etching the irradiated first region such that glass is removed from the first region, thereby creating at least one first passage 124.  Metallizing 130c, 140 the at least one passage 124 (see col. 3 lines 30-50, col. 7 lines 5-67, and col. 8 lines 1-40; Figs. 1, 2, 3A-3C).
With respect to Claim 70, Mobley teaches the steps of metallizing with at least one lead-free conductive material 130, at least one passage of a substrate 100 (i.e. made glass) that extends from an opening in an external first external surface of a substrate toward an external second surface that is angularly offset with respect to the first external surface (see col. 7 lines 8-67; Figs. 1, 2, and 3A)
With respect to Claim 71, Mobley teaches wherein the metallizing step comprises the steps of metallizing a first length of the passage with a first lead-free electrically conductive material (i.e. Cu layer) that extends along the first length of the passage.  Metallizing a second length of the passage with a second lead-free electrically conductive material (i.e. Ag layer), wherein the second length extends from the first lead-free electrically conductive material to the opening, and the second lead-free electrically conductive material is different than the first lead-free electrically conductive material col. 8 lines 5-19; Fig. 2).
Allowable Subject Matter
41.    Claims  2 and 72 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
42. 	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of irradiating a second region that extends from the first region along a second direction that is angled with respect to the transverse direction.  Etching the irradiated second region so as to remove the glass from the second region, so as to define a second passage.  The metallizing step further comprises metallizing the first and second passages such that the conductive material extends continuously from the at least one first passage to the second passage in claim 2.
 	The first lead-free electrically conductive material comprises a first carrier and first electrically conductive particles, and the second electrically conductive material comprises a second carrier and second electrically conductive particles in claim 72.
The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.
	
Conclusion
43. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571)
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.











AC/February 27, 2021						/Alonzo Chambliss/
Primary Examiner, Art Unit 2897